Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 09/24/2021 has been entered and fully considered. 
Claims 1,2,3,4,5,6,7,8,9,10,11,13,14,15,16,17,18,19,20,21 are pending, of which claim 1 was amended.  
The previous portion(s) 35 USC 102 rejection specifically with regard to MOY has been withdrawn in light of Applicant’s amendment(s) to the claim(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 essentially repeats a portion of claim 1, which is a failure to further limit the subject matter of the claim upon which it depends.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 18, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150211452 (herein known as BROWN452).

With regard to claim 1, BROWN452 teaches an air filtration media pack comprising:, especially at para 53,54, fig 1
a first plurality of flutes 106 and a second plurality of flutes 108, the first and second plurality of flutes being arranged in a parallel flow configuration, especially at para 54, fig 1

wherein the interior of the flutes are substantially open (as depicted, and described as "open") prior to (non-specific) use, especially at para 54, 7, fig 1
wherein the first plurality of flutes and second plurality of flutes each have openings (as depicted, and described as "open") on an upstream face of the media pack, especially at para 54, 7, fig 1

With regard to claim 2, BROWN452 teaches 
wherein the first and second plurality of flutes are arranged together within at least one layer of the fluted media, especially at para 54, 7, fig 1

With regard to claim 3, BROWN452 teaches 
wherein the first plurality of flutes (406) is arranged in a first plurality of layers (top,bottom) of the fluted media, and the second plurality of flutes (408) is arranged in a second plurality of layers (top,middle) of the fluted media, especially at para 54,58, fig 1,4

With regard to claim 18, BROWN452 teaches 
wherein the differences in flute shape (as depicted, and described as "larger") are (within scope of) regular and repeating, especially at para 54, fig 1



With regard to claim 20, BROWN452 teaches a method of filtering a fluid stream, the method comprising passing a fluid stream through the filter element of claim 1, especially at para 53,54,90, fig 1, see discussion of claim 1


Claim(s) 1,21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2011138247 (see Machine Translation) (herein known as JENSEN).

With regard to claim 1, JENSEN teaches an air filtration media pack comprising:, especially at fig 1, pg 7 para 2
a first plurality of flutes ("channels" of "H") and a second plurality of flutes ("channels" of "h"), especially at fig 1, pg 7 para 2
the first and second plurality of flutes being arranged in a parallel flow configuration;, especially at fig 1, pg 7 para 2
wherein the first and second plurality of flutes exhibit differences in flute height, especially at fig 1, pg 7 para 2
wherein the interior of the flutes are substantially open prior to (non-specific) use, especially at fig 1, pg 7 para 2


With regard to claim 21, JENSEN teaches wherein the first plurality of flutes and second plurality of flutes each have openings (within the scope of “openings” in the art since open to “air” flow) on an upstream face of the media pack, especially at pg 7 para 2


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 8, 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO2011138247 (see Machine Translation) (herein known as JENSEN), as evidenced by “Area Under a Parabola” (see BEVERIDGE).

With regard to claim 5, JENSEN teaches

in an alternative, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide first plurality of flutes comprises percent which overlaps the claimed range of the volume of the media pack, and the second plurality of flutes comprises from percent which overlaps the claimed range of the volume of the media pack with JENSEN to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q. 549; In re Wertheim 191 USPQ 90 (CCPA 1976)

With regard to claim 8, JENSEN teaches
 wherein the first plurality of flutes comprises percent which overlaps the claimed range of the media surface area of the media pack, and the second plurality of flutes comprises percent which overlaps the claimed range of the media surface area of the media pack, especially at fig 1, pg 7 para 2; 


With regard to claim 11, JENSEN teaches
 wherein the first plurality of flutes comprises percent which overlaps the claimed range of the inlet face of the media pack, and the second plurality of flutes comprises percent which overlaps the claimed range of the inlet face of the media pack, especially at fig 1, pg 7 para 2; of 10-50% using the area formula from extrinsic evidence BEVERIDGE, especially at pg 1 fig; wherein percent is taken from the ratio of area of first flutes/area of face, and ratio of area of second flutes/area of face; 
in an alternative, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the first plurality of flutes comprises percent which overlaps the claimed range of the inlet face of the media pack, and the second plurality of flutes comprises percent which overlaps the claimed range of the inlet face of the media pack with JENSEN to have selected the overlapping 


Claim(s) 4, 7, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20150211452 (herein known as BROWN452).

With regard to claim 4, BROWN452 teaches
 wherein the first plurality of flutes comprises width 0.5 units, and taking the length and height among flutes are about the same, then volume percent is 0.5/2.6 units of first and second flutes = 19 percent (which is within the claimed range) of the media pack, and the second plurality of flutes comprises width 0.5 units, and taking the length and height among flutes are about the same, then volume percent is 2.1/2.6=81 percent (which is within the claimed range) of the volume of the media pack, especially at para 54, 7, fig 1, 4, a ruler was taken to fig 4 to measure the distance among flutes
In an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to fulfill the material need of a specific ratio among plurality of flutes of BROWN452 with wherein the first plurality of flutes comprises width 0.5 units, and taking the length and height among flutes are about the same, then volume percent is 0.5/2.6=19 percent (which is within the 


With regard to claim 7, BROWN452 teaches
 wherein the first plurality of flutes comprises width 0.5 units, and taking the length among flutes are about the same, then area percent is 0.5/2.6 units of first and second flutes =19 percent (which is within the claimed range) of the media pack, and the second plurality of flutes comprises width 0.5 units, and taking the length among flutes are about the same, then area percent is 2.1/2.6=81 percent (which is within the claimed range) of the area of the media pack, especially at para 54, 7, fig 1, 4, a ruler was taken to fig 4 to measure the distance among flutes 
In an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to fulfill the material need of a specific ratio among plurality of flutes of BROWN452  with wherein the first plurality of flutes comprises width 0.5 units, and taking the length among flutes are about the same, then area percent is 0.5/2.6=19 percent (which is within the claimed 

With regard to claim 10, BROWN452 teaches
 wherein the first plurality of flutes comprises (non-specific) depicted about even number (i.e. about 50 percent within the claimed range) of the inlet face of the media pack, and the second plurality of flutes comprises (non-specific) depicted about even number (i.e. about 50 percent within the claimed range) of the inlet face of the media pack, especially at para 54, 7, fig 1, 4, a ruler was taken to fig 4 to measure the distance among flutes
In an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to fulfill the material need of a specific ratio among plurality of flutes of BROWN452  with wherein the first plurality of flutes comprises (non-specific) depicted about even number (i.e. about 50 percent within the claimed range) of the inlet face of the media pack, and the second plurality of flutes comprises (non-specific) depicted about even number (i.e. about 50 percent within the claimed range) of the inlet face of the media pack of BROWN452 since it has been held that where the general conditions of a claim 

With regard to claim 11, BROWN452 teaches
 wherein the first plurality of flutes comprises (non-specific) depicted about even number (i.e. about 50 percent within the claimed range) of the inlet face of the media pack, and the second plurality of flutes comprises (non-specific) depicted about even number (i.e. about 50 percent within the claimed range) of the inlet face of the media pack, especially at para 54, 7, fig 1, 4, a ruler was taken to fig 4 to measure the distance among flutes
In an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to fulfill the material need of a specific ratio among plurality of flutes of BROWN452  with wherein the first plurality of flutes comprises (non-specific) depicted about even number (i.e. about 50 percent within the claimed range) of the inlet face of the media pack, and the second plurality of flutes comprises (non-specific) depicted about even number (i.e. about 50 percent within the claimed range) of the inlet face of the media pack of BROWN452 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A)




With regard to claim 5, BROWN452 of does not specifically teach wherein the first plurality of flutes comprises from 20 to 40 percent of the volume of the media pack, and the second plurality of flutes comprises from 60 to 80 percent of the volume of the media pack.
But, BROWN452 teaches wherein the first plurality of flutes comprises width 0.5 units, and taking the length and height among flutes are about the same, then volume percent is 0.5/2.6 units of first and second flutes =19 percent (adjacent the claimed range end point) of the media pack, and the second plurality of flutes comprises width 0.5 units, and taking the length and height among flutes are about the same, then volume percent is 2.1/2.6=81 percent (adjacent the claimed range end point) of the volume of the media pack, especially at para 54, 7, fig 1, 4, a ruler was taken to fig 4 to measure the distance among flutes
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to fulfill the material need of a specific ratio among plurality of flutes of BROWN452 with wherein the first plurality of flutes comprises width 0.5 units, and taking the length and height among flutes are about the same, then volume percent is 0.5/2.6=19 percent (adjacent the claimed range end point) of the media pack, and the second plurality of flutes comprises width 0.5 units, and taking the length and height among flutes are about the same, then volume percent is 2.1/2.6=81 percent (adjacent the claimed range 

With regard to claim 8, BROWN452 of does not specifically teach wherein the first plurality of flutes comprises from 20 to 40 percent of the media surface area of the media pack, and the second plurality of flutes comprises from 60 to 80 percent of the media surface area of the media pack.
But, BROWN452 teaches wherein the first plurality of flutes comprises width 0.5 units, and taking the length among flutes are about the same, then area percent is 0.5/2.6 units of first and second flutes =19 percent (adjacent the claimed range end point) of the media pack, and the second plurality of flutes comprises width 0.5 units, and taking the length among flutes are about the same, then area percent is 2.1/2.6=81 percent (adjacent the claimed range end point) of the area of the media pack, especially at para 54, 7, fig 1, 4, a ruler was taken to fig 4 to measure the distance among flutes
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to fulfill the material need of a specific ratio among plurality of flutes of BROWN452 with wherein the first plurality of flutes comprises width 0.5 units, and taking the length among flutes are about the same, then area percent is 0.5/2.6=19 percent (adjacent the claimed range end point) of the media pack, and the second plurality of flutes comprises width 0.5 units, and taking the length among flutes are about the same, then area 

With regard to claim 13, BROWN452 of does not specifically teach wherein the first plurality of layers of fluted media and the second plurality of layers of fluted media are arranged in an intermixed configuration with one or more layers of the first plurality of layers alternating with one or more layers of the second plurality of layers.
But, BROWN452 teaches wherein the first plurality of layers of fluted media (top, bottom layers) and the second layer (middle) of fluted media are arranged in an intermixed configuration with one or more layers of the first plurality of layers alternating with one or more layers of the second plurality of layers, especially at para 54,58, 7, fig 1, 4; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicate the middle layer of BROWN452 with the middle layer for the second plurality of layers of fluted media, such that the first plurality of layers of fluted media and the second plurality of layers of fluted media are arranged in an intermixed configuration with one or more layers of the first plurality of layers alternating with one or more layers of the second plurality of layers of BROWN452 since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI-B)


Response to Arguments
Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive.

Applicant argues at page(s) 5, particularly “Claims 1, 2, 3, 4, 7, 10, 13, 18, 19 and 20 were rejected under post-AIA  35 U.S.C. § 102(a)(1) over Moy (US 8,397,920). Applicant respectfully traverses this rejection."
page(s) 5, particularly “The claims as pending are directed to an air filtration media pack comprising a first plurality of flutes and a second plurality of flutes, the first and second plurality of flutes being arranged in a parallel flow configuration; wherein the first and second plurality of flutes exhibit differences in flute shape, flute size, flute height, flute width, cross-flute area, or filter media; and wherein the interior of the flutes are substantially open prior to use; and wherein the first plurality of flutes and second plurality of flutes each have openings on an upstream face of the media pack.
page(s) 5, particularly “In contrast, as interpreted by the examiner, Moy has a first plurality of flutes 30 and a second plurality of flutes 32, but only one of the plurality has upstream face openings:
page(s) 6, particularly “Applicant notes that under 35 U.S.C. § 102 “[a] claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." See Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 
page(s) 6, particularly “Applicant respectfully requests that this rejection be withdrawn.
In response, respectfully, the Examiner does not find the argument persuasive.  
The previous portion(s) 35 USC 102 rejection specifically with regard to MOY has been withdrawn in light of Applicant’s amendment(s) to the claim(s). However, upon further consideration, a new ground(s) of rejection is made in view of US 20150211452 (herein known as BROWN452), necessitated by amendment.

Applicant argues at page(s) 6, particularly “Claims 1 and 21 were rejected under post-AIA  35 U.S.C. § 102(a)(1) over Jensen (WO 2011138247). Applicant respectfully traverses this rejection."
page(s) 6, particularly “Applicant renews its prior argument that Jensen fails to teach the claimed subject matter, including flutes wherein the flutes are substantially open. Instead, the channels 4, 4’ are filled with an absorption agent 5 such as activated carbon. See abstract.
page(s) 7, particularly “The examiner has rejected this previously presented argument (and accompanying claim amendment) on the ground that filling of the flutes with activated carbon is an optional example, and alternatives would include flutes that are not filled. The examiner references page 7, where activated carbon is described in the context of an “example” embodiment.

page(s) 7, particularly “Activated carbon is described in Jensen as an example of an “absorption medium 5”, which can alternatively include ceramics, zeolites, or other materials. See Jensen, page 5, second paragraph Activated is not described as an alternative to no adsorbent, but rather an alternative to other adsorbents. Even the Abstract of Jensen makes clear that an adsorbent is always used, stating that “at least the filter channels (4, 4') bounded by the two filter tracks (2, 15) are filled with adsorption agent (10), in particular with powdered activated carbon (5), and the filter channels” (based on Google translation). Claim 1, too, requires “wherein at least the filter channels (4,4 ') delimited by the two filter webs (2,15) are filled with adsorbent (10)”. The presence of these absorbents is clearly essential to Jensen, which is a fuel tank bleeding system filter designed to adsorb hydrocarbons. Without activated carbon, ceramics, zeolites or other similar material Jensen would be inoperable for its intended purpose.
page(s) 8, particularly “Thus, Jensen teaches only embodiments where corrugations are filled with adsorbent. As such Jensen fails to teach the claimed subject matter, which requires that both of the plurality of flutes is open prior to use.
In response, respectfully, the Examiner does not find the argument persuasive.  

Applicant has failed to provide evidence of "Jenson clearly requires that the openings be filled with an adsorbent material. Jensen is directed to a fuel tank bleeding system of an internal combustion engine, and thus is designed to adsorb hydrocarbons that bleed off of the fuel tank. Without an adsorbent material Jenson would not be able to adsorb the hydrocarbons, and thus would be inoperable." Argument does not replace evidence where evidence is necessary (MPEP 2145 PART I)
Applicant has failed to provide evidence of "The presence of these absorbents is clearly essential to Jensen, which is a fuel tank bleeding system filter designed to adsorb hydrocarbons. Without activated carbon, ceramics, zeolites or other similar material Jensen would be inoperable for its intended purpose." Argument does not replace evidence where evidence is necessary (MPEP 2145 PART I)


Applicant argues at page(s) 8, particularly “Claims 5, 8 and 11 were rejected under post-AIA  35 U.S.C. § 103 over Jensen (WO 2011138247) in view of "Area Under a Parabola" (see Beveridge). Applicant respectfully traverses this rejection."
page(s) 8, particularly “To establish a prima facie case of obviousness, the combination of references must teach all elements of the claims. For example, a BPAI decision 
page(s) 8, particularly “In this case, as detailed above, Jensen fails to teach the claimed subject matter, and further "Area Under a Parabola" (See Beveridge) fails to overcome these deficiencies.
page(s) 8, particularly “Applicant respectfully requests that this rejection be withdrawn.
In response, respectfully, the Examiner does not find the argument persuasive.  With regard to claim 5, JENSEN teaches wherein the first plurality of flutes comprises percent which overlaps the claimed range of the volume of the media pack, and the second plurality of flutes comprises from percent which overlaps the claimed range of the volume of the media pack, especially at fig 1, pg 7 para 2; of 10-50% using the area formula from extrinsic evidence BEVERIDGE, especially at pg 1 fig; wherein percent is taken from the ratio of volume of first flutes/volume of pack, and ratio of volume of second flutes/volume of pack; and it is taken as well-known that volume is area multiplied by depth; 
in an alternative, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the 
With regard to claim 8, JENSEN teaches
 wherein the first plurality of flutes comprises percent which overlaps the claimed range of the media surface area of the media pack, and the second plurality of flutes comprises percent which overlaps the claimed range of the media surface area of the media pack, especially at fig 1, pg 7 para 2; 
in an alternative, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the first plurality of flutes comprises percent which overlaps the claimed range of the media surface area of the media pack, and the second plurality of flutes comprises percent which overlaps the claimed range of the media surface area of the media pack with JENSEN since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A)
With regard to claim 11, JENSEN teaches

in an alternative, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the first plurality of flutes comprises percent which overlaps the claimed range of the inlet face of the media pack, and the second plurality of flutes comprises percent which overlaps the claimed range of the inlet face of the media pack with JENSEN to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q. 549; In re Wertheim 191 USPQ 90 (CCPA 1976)
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776